           Case 3:15-cv-00675-JBA Document 1503 Filed 02/26/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
_________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP; et al       )
                                         ) FEBRUARY 26, 2020
                      Relief Defendants. )
_________________________________________)

RELIEF DEFENDANTS’ OPPOSITION TO NON-PARTY BROWN RUDNICK’S MOTION
      FOR EXTENSION OF TIME TO FILE A REPLY IN FURTHER SUPPORT
                     OF ITS MOTION TO LIFT STAY

          Relief Defendants file this Opposition to Non-Party Brown Rudnick’s Motion for

Extension of Time to File a Reply in Further Support of Brown Rudnick’s Motion to Lift

Stay [ECF No. 1501, “Motion”]. The Relief Defendants reserve all rights with respect to

all issues.

          The Court should deny Brown Rudnick’s Motion.

          First, non-party Brown Rudnick has filed a Motion to Lift Litigation Stay against

Defendant. That Motion seeks the Court’s permission to proceed with an action against

Defendant and to attach any residual assets of the Estate.1                       Presumably Brown

Rudnick, before seeking such a Lift of Stay in this Court (which uses resources of all

parties, and especially of the Estate, in briefing such a Motion for Lift of Stay), would

have realized that there is no engagement letter between the law firm and Defendant

1
    Defendant’s and Relief Defendants’ Oppositions to Brown Rudnick’s Motion for Lift of Stay can be found
    at ECF Nos. 1489 and 1491, respectively.


10596881v1
         Case 3:15-cv-00675-JBA Document 1503 Filed 02/26/20 Page 2 of 4



and that not one invoice was sent to Defendant for the various matters for which Brown

Rudnick alleges it provided Defendant with legal representation. In other words, Brown

Rudnick should have done its homework prior to filing such a request for Lift of Stay in

this Court. [See ECF Nos. 1489, 1491.] Its failure to do so was its fault, and its fault

alone.

         Second, Brown Rudnick does not offer “good cause shown” as required by

Fed. R. Civ. Proc. 6(b) and D. Conn. L. Civ. R. 7(b).     Local Rule 7(b) in particular

requires that:

                 [a]ll motions for extensions of time must be decided by a
                 Judge and will not be granted except for good cause. The
                 good cause standard requires a particularized showing that
                 the time limitation in question cannot reasonably be met
                 despite the diligence of the party seeking the extension.

(Emphasis added.)        Brown Rudnick’s Motion does not show diligence, but rather

neglect, because if Brown Rudnick had a valid claim, they would not have to “collect[]

and review[] Mr. Ahmed’s communications with Brown Rudnick, including Mr. Ahmed’s

communications with attorneys who are no longer at the firm”, as they should have done

so before bringing the Motion to Lift Litigation Stay. [Motion at 2.] The Motion also

makes no showing why Brown Rudnick – who has waited over four years to just now

seek to commence an action – is unable to respond to Defendant’s and Relief

Defendants’ Oppositions to Brown Rudnick’s Motion to Lift Litigation Stay [ECF

Nos. 1489, 1491] in a timely manner.

         Third, the extension is not sought for an “unavoidable and unforeseen” reason,

but simply because Brown Rudnick failed to ascertain the merits of its claims before

seeking leave of this Court.       This certainly does not justify an extension.   See

McDaniel v. Town of Enfield, 227 F. Supp. 3d 195, 197 (D. Conn. 2016) (“If counsel can

                                             2
10596881v1
        Case 3:15-cv-00675-JBA Document 1503 Filed 02/26/20 Page 3 of 4



show that, despite having diligently taken appropriate advance planning measures,

there are unavoidable and unforeseen reasons that prevent counsel from meeting a

scheduling deadline, then the Court will not hesitate to grant an extension of time. On

the other hand, if counsel files a motion that does little or nothing to show that counsel

planned and took reasonable measures to comply with the deadline, then the motion for

extension of time will not ordinarily be granted.”). Further, “[t]he requirements set forth

in the Court’s rules ‘are not mere guidelines or suggestions,’ and court-ordered filing

dates ‘are not subject to unilateral postponement by counsel as convenience might

beckon or as absence of foresight and planning might seem at the last moment to make

necessary.’” Olivieri v. Arrow Elecs., Inc., No. 3:16-cv-01676 (JAM), at 3 (D. Conn.

Oct. 31, 2017). But that is exactly what has happened here.

       The Court should deny Brown Rudnick’s Motion.

                                             Respectfully Submitted,

                                             By: /s/ Paul E. Knag
                                             Paul E. Knag – ct04194
                                             pknag@murthalaw.com
                                             Murtha Cullina LLP
                                             177 Broad Street, 16th Floor
                                             Stamford, Connecticut 06901
                                             Telephone: 203.653.5400
                                             Facsimile: 203.653.5444

                                             Attorneys for Relief Defendants
                                             I-Cubed Domain, LLC, Shalini Ahmed,
                                             Shalini Ahmed 2014 Grantor Retained
                                             Annuity Trust, Diya Holdings, LLC, Diya
                                             Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                            3
10596881v1
        Case 3:15-cv-00675-JBA Document 1503 Filed 02/26/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of February, 2020 a copy of the

foregoing    RELIEF    DEFENDANTS’       OPPOSITION       TO    NON-PARTY        BROWN

RUDNICK’S MOTION FOR EXTENSION OF TIME TO FILE A REPLY IN FURTHER

SUPPORT OF ITS MOTION TO LIFT STAY will be sent by e-mail to all parties by

operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF system.

                                          /s/ Paul E. Knag
                                         Paul E. Knag – ct04194




                                            4
10596881v1
